Mr. President, on
behalf of the delegation of His Majesty King Mswati
III, Her Majesty the Indlovukazi and the Government
and the people of the Kingdom of Swaziland, may I
extend hearty congratulations to Mr. Harri Holkeri of
the Republic of Finland on his election as President of
this fifty-fifth session of the General Assembly. I also
wish to pay my country's rich tribute to Mr. Holkeri's
predecessor, Mr. Theo-Ben Gurirab, Minister for
Foreign Affairs of the Republic of Namibia, for his
exemplary stewardship of the last session of the
General Assembly.
The Kingdom of Swaziland continues to develop
quietly and peacefully, according to the wishes of our
people. Against a backdrop of difficult economic
circumstances, we have declared the year 2000 our
Year of Delivery in a number of key economic, social
and political areas. In the coming weeks, the
Commission that is reviewing the national Constitution
will complete its work, and we look forward to
receiving its report. Those recommendations will be
the result of an extensive and all-inclusive process of
consultations and will reflect precisely the wishes of
the entire Swazi nation. We believe this national
exercise will further enhance the unity of the Swazi
people and provide the best possible foundation for our
continuing peace and stability.
On the economic front, we continue to make
every effort to achieve sustainable growth and to
reduce the level of poverty among our people. In
addition to encouraging both local and foreign
investment, the Government this year launched an
ambitious programme of initiatives called the
Millennium Project, targeting the tourism and
manufacturing industry subsectors. This project is
designed to maximize the potential of the Kingdom in
these areas and to reduce the current unacceptably high
level of unemployment, which is threatening to
undermine all our best efforts at development.
Among the many challenges we face as a
developing nation, there is no question that the
HIV/AIDS crisis presents the most serious threat to our
hopes of improving the lives of our people. In the last
years of the twentieth century, much of the progress we
have achieved in 32 years of independence in social
welfare is being reversed by the rapid spread of this
most terrible disease. HIV/AIDS represents the single
most important issue facing our nation today, and we
desperately need the support of the international
community in our efforts to contain the threat to our
very existence as a nation. We look to the United
Nations to take a much stronger leadership role in this
global crisis, and to help us to mobilize resources to
reverse the catastrophic spread of the pandemic.
During the Millennium Summit, the Kingdom of
Swaziland joined other developing countries in
expressing concern at the negative effects of
globalization on our economies, especially in the
context of the widening gap between the rich and the
poor countries. We are, however, reassured by
Summit's agreement to take measures to ensure that
global trends such as globalization should have at their
heart the principle of equitable benefit for all nations,
regardless of size, level of development or economic
strength.
Thus, in recent years, we have waited with great
expectation to benefit from initiatives, particularly in
the area of preferential trade access, that have been
broadcast by our international friends and partners as
measures that are designed to help the developing
world to overcome the negative effects of
globalization.
My delegation is optimistic, therefore, that the
recently concluded Millennium Summit will indeed
serve as an historic occasion of strengthening
international peace and security, as well as the
prosperity of our people, in order to establish a fair
international order. Beginning with this session, what
remains for all of us now is to see to it that the wishes
of the founding fathers of the United Nations are
fulfilled. Those wishes, ambitious as they may be, are
not unreachable and can be achieved. This session,
therefore, has the task of setting the pace for the
dialogue that lies ahead. Both the Millennium Summit
and this session of the General Assembly will have a
34

direct impact on the success of the United Nations in
achieving the goals set by those great visionary leaders.
Since the last session of the General Assembly,
the Organization has held several global conferences.
However, the implementation of commitments in some
cases is regrettably slow. One of the priorities for the
United Nations should be an effective, integrated and
coordinated implementation and follow-up of all these
conferences. The implementation should be further
enhanced within the existing machinery of the United
Nations through improving its functions.
Peace-building is a prevention task of growing
importance. With the disaster that befell the United
Nations Mission in Sierra Leone (UNAMSIL), the
United Nations is facing one of the most
comprehensive tasks in its history, which perhaps has
made the need to review peacekeeping operations more
imperative. We remain concerned about the serious
negative impact of the proliferation of conflicts in the
world, particularly in Africa, on development capacity
and on progress towards economic, social and political
transformation. The situation in those countries
affected by conflicts is appalling and deserves the
Organization's urgent attention.
In Africa, the Democratic Republic of the Congo,
Rwanda, Burundi, Sierra Leone and Angola, among
others, have been the scene of terrible turmoil, mass
murders, destruction of property and much suffering on
the part of refugees over the years. The Organization of
African Unity (OAU), the Economic Community of
West African States (ECOWAS) and the Southern
African Development Community (SADC) have done
much to contain and resolve some of these conflicts;
and the United Nations has also rendered its support.
While some progress has been made in resolving some
of these conflicts, much still needs to be done,
especially by the parties involved. The latter have a
responsibility to observe agreements concluded and
must work closely together with the United Nations
and the regional organizations involved so that peace
processes can be brought to a successful conclusion.
With regard to the Middle East, we are
encouraged by the continued efforts by President
Clinton and other leaders to bring both Israel and
Palestine to the negotiating table. We are hopeful that a
long-lasting solution, which has eluded the region for
so long, will be found soon.
There is now more than ever a pressing need to
finally carry out the long overdue substantial reform of
the Security Council. The Council must fully recognize
the new realities of the global landscape. It must have a
more representative composition, and above all, it must
be equipped to react to the crises and conflicts of today.
Reform must involve enlargement to include both more
permanent and non-permanent members, as well as
strengthening its decision-making powers.
The Kingdom of Swaziland unreservedly supports
both the Non-Aligned Movement and the African
Group positions in as far as the review of the
composition and working methods of the Security
Council is concerned. We do trust that the ongoing
debate in the working group set up for this purpose will
continue and that it will yield the much-expected
results. The stage which the negotiations have now
reached is such that it requires the commitment of all
Member States if indeed the Security Council is to be
equipped with all the tools it needs to be equitably
representative. Participation of the United Nations
membership at large in the decision-making process,
transparency in its work and imposition of Charter
restraints on the veto, with the aim of its eventual
abolition, are indispensable imperatives.
The enhancement of the relevance of the United
Nations requires, first and foremost, strengthening the
role and increasing the efficiency of the General
Assembly through focusing its deliberations on
contemporary challenges and problems facing the
world, engaging it in timely and effective decision-
making to address global economic and political issues
and enabling it to seriously examine and effectively
react to the work of the other organs of the United
Nations, particularly the Security Council. In this
context, we believe that the General Assembly, as the
sole democratic universal and transparent organ, is the
proper forum to carry out an in-depth analysis of the
implications of the emerging debates on collective
action.
The Kingdom of Swaziland joins others in
welcoming the Republic of Tuvalu as a new member of
the Organization. The addition of Tuvalu brings closer
to fruition the hope of the founding fathers to see a
United Nations comprised of all the countries of the
world. The United Nations is the only body that deals
with all fields of human activity. It has been a catalyst
of many initiatives that have improved the lives of
peoples across the world.
35

In the same spirit of universality in which we
welcome Tuvalu, the Kingdom of Swaziland wishes to
reiterate its appeal to the United Nations regarding the
question of the Republic of China on Taiwan. The
Kingdom of Swaziland has in the past been in the
forefront arguing in favour of the readmission of the
Republic of China on Taiwan, and our position remains
unchanged. The case for including the Republic of
China on Taiwan in the activities of the United Nations
and its associated agencies takes on even greater
relevance in the light of the peaceful transition of
Government following the successful expression of the
wishes of the people of Taiwan in the elections earlier
this year.
Those 23 million people rightly consider it
unacceptable that they are not represented in the one
Organization that should be truly global, and that they
deserve a review of the special circumstances
surrounding their bid. The Republic of China on
Taiwan has shown time and again its willingness to
participate in efforts to bring about true global peace,
development and stability, and we believe that the rest
of the world is poorer for being denied their
involvement. The Kingdom of Swaziland believes that
this new millennium provides the perfect opportunity
to raise this issue and to restore the right of the people
of the Republic of China on Taiwan to participate fully
in the activities of our Organization.
There is no alternative to the United Nations. Its
objectives and values are universal. We must spare no
effort in seeing to it that the United Nations continues
to meet the current and evolving needs of its entire
membership. It must become the core instrument of
effective and fair global governance, if it is to be
completely transformed to be what its founding fathers
had envisaged.












